Exhibit 10.1

 

CHINA JO-JO DRUGSTORES, INC.

 

RESTRICTED STOCK AWARD AGREEMENT

UNDER THE 2010 EQUITY INCENTIVE PLAN

 

Grantee:     Grant Date:     Number of Shares:     Original Value: $

 

Pursuant to the China Jo-Jo Drugstores, Inc. 2010 Equity Incentive Plan (the
“Plan”) as amended through the date hereof, China Jo-Jo Drugstores, Inc. (the
“Company”) hereby grants a Restricted Stock Award (an “Award”) to the Grantee
named above.  Upon acceptance of this Award, the Grantee shall receive the
number of shares of common stock of the Company, par value $.001 per share (“Par
Value”), specified above (the “Shares”) having a fair value per share (“Original
Value”) equal to the amount specified above, subject to the restrictions and
conditions set forth herein and in the Plan.  The Company acknowledges the
receipt from the Grantee of consideration with respect to the Original Value of
the Shares in the form of cash, past or future services rendered by the Grantee
to the Company, a subsidiary of the Company and/or an affiliated or related
entity which the Company controls (the “Company”), or such other form of
consideration as is acceptable to the Committee.

 

1. Acceptance of Award.  The Grantee shall have no rights with respect to this
Award unless he or she shall have accepted this Award by signing and delivering
to the Company a copy of this Award Agreement.  Upon acceptance of this Award by
the Grantee, the Shares so accepted shall be issued and held by the Company’s
transfer agent in book entry form, subject to Section 3, and the Grantee’s name
shall be entered as the stockholder of record on the books of the
Company.  Thereupon, the Grantee shall have all the rights of a stockholder with
respect to such shares, including voting and dividend rights, subject, however,
to the restrictions and conditions specified in Section 2 below.

 

2. Restrictions and Conditions.

 

2.1 The Award granted herein may not be sold, assigned, transferred, pledged, or
otherwise encumbered or disposed of by the Grantee prior to vesting.

 

2.2 In the event Grantee's employment or service as a director/consultant is
terminated by the Company “for cause” (as defined below) or by Grantee for any
or no reason, any portion of the Award not vested at the time of such
termination shall be automatically forfeited by the Grantee as of the date of
such termination. Termination “for cause” means (i) as to employees or
consultants, termination for cause by the Company as defined in the Plan, this
Agreement or in any employment or consulting agreement between the Company and
Grantee, or (ii) as to directors, removal pursuant to the Nevada Revised
Statutes.

 



 

 

 

2.3 In the event Grantee’s employment or service as a director/consultant is
terminated due to the Disability (as defined in the Plan) or death of Grantee,
or other than “for cause” as defined in Section 2.2 above, the Award shall fully
vest on the date of such termination and be free of any restrictions.

 

2.4 In the event Grantee desires to transfer any Shares prior to the
ninety-first (91st) day from the termination of Grantee’s employment or service
as a director/consultant, Grantee shall first offer to sell such Shares to the
Company. Grantee shall deliver to the Company written notice of the intended
sale, such notice to specify the number of Shares to be sold, the proposed
purchase price and terms of payment, and grant the Company an option for a
period of thirty days following receipt of such notice to purchase the offered
Shares upon the same terms and conditions. To exercise such option, the Company
shall give notice of that fact to Grantee within the thirty (30) day notice
period and agree to pay the purchase price in the manner provided in the notice.
If the Company does not purchase all of the Shares so offered during foregoing
option period, Grantee shall be under no obligation to sell any of the offered
Shares to the Company, but may dispose of such Shares in any lawful manner
during a period of one hundred and eighty (180) days following the end of such
notice period, except that Grantee shall not sell any such Shares to any other
person at a lower price or upon more favorable terms than those offered to the
Company.

 

2.5 The Award shall further be subject to the restrictions and conditions set
forth in the Plan, including the limitations on transferability.

 

3. Vesting.  The Shares shall be issued in the amounts and on the dates
specified in the following schedule so long as the Grantee remains an employee
or in the services of the Company on such dates.  The restrictions and
conditions of Section 2 shall lapse as to each amount of shares issued according
to the schedule below.  The Committee may at any time accelerate the vesting
schedule specified in this Section 3.

 

Number of Shares Vested Vesting Date

 

4. Dividends.  Dividends on the Shares, if any are declared, shall be paid
currently to the Grantee and shall be subject to the same restrictions as the
Shares with regard to which they are issued.

 

5. Incorporation of Plan.  Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Committee set forth in Section 1.4 of the
Plan.  Capitalized terms in this Agreement shall have the meaning specified in
the Plan, unless a different meaning is specified herein.

 



2

 

 

6. Notices.  Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.

 

7. Invalid Provision. The invalidity or unenforceability of any particular
provision thereof shall not affect the other provisions hereof, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provision had been omitted.

 

8. Modifications. No change, modification or waiver of any provision of this
Agreement shall be valid unless the same is in writing and signed by the parties
hereto.

 

9. Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and therein and supersede all prior communications,
representations and negotiations in respect thereto.

 

      10. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

CHINA JO-JO DRUGSTORES, INC.   GRANTEE   By:     Name:     Name: Its:      

 

 

3



--------------------------------------------------------------------------------

